PER CURIAM.
This petition for writ of certiorari seeks review of a judgment of the Circuit Court in its appellate capacity, which first dismissed, as frivolous, petitioner-appellant’s appeal from an order of the County Court and second remanded the cause for the assessment of attorneys’ fees in the trial court. The order of the County Court granted a defendant’s motion to strike an amended complaint; it did not enter a judgment. As such, it was not a final order and was, therefore, not appealable. See Roberts v. Knoll, 169 So.2d 496 (Fla. 2d DCA 1964); Altiere v. Atlantic National Bank of West Palm Beach, 155 So.2d 386 (Fla. 2d DCA 1963); and Shotkin v. Deehl, 148 So.2d 538 (Fla. 3d DCA 1963).
The Circuit Court properly dismissed the appeal, but, nevertheless, that decision must be quashed because it concerned the merits, and the merits were not presented by an appeal over which the Circuit Court had jurisdiction. We hold that this is a distinction which is material because there has been no final judgment in the trial court. Accordingly, the right to amend or file a new action in the trial court still exists in the petitioner.
The judgment of the Circuit Court is quashed.
It is so ordered.